



COURT OF APPEAL FOR ONTARIO

CITATION: CITATION: Joshi v. Canadian Imperial Bank of
    Commerce, 2018 ONCA 537

DATE: 20180611

DOCKET: C64932

MacPherson, LaForme and Roberts JJ.A.

BETWEEN

Navin Joshi

Plaintiff (Appellant)

and

Canadian Imperial Bank of Commerce and Alan S.
    Freedman

Defendants (Respondents)

Navin Joshi, acting in person

Frank Cesario, for the respondents

Heard and released orally: June 8, 2018

On appeal from the
    order of Justice E. Ria Tzimas of the Superior Court of Justice, dated January
    26, 2018.

REASONS FOR DECISION

[1]

The appellant, Navin Joshi, appeals from the order of Tzimas J. of the
    Superior Court of Justice dismissing the appellants action as frivolous,
    vexatious and an abuse of process. The core of the motion judges reasoning
    was:

With the greatest of respect for the
    plaintiff, it is apparent on the face of this claim that the action before this
    court is frivolous, vexatious and an abuse of process. The action amounts to an
    effort to relitigate unsuccessful proceedings before the Canadian Human Rights
    Commission, the Canada Labour Code adjudicator, the Federal Court and the
    Federal Court of Appeal. I am unable to [see a] legitimate complaint at the
    heart of the plaintiffs claim. Instead, I see bald and extreme allegations of
    fraud, obstruction of justice, blackmail and criminal conduct which are
    thinly-disguised attacks on the validity of the decisions of the various noted
    bodies. They are advanced without any factual foundation.

[2]

The appellant appeals on three bases: (1) unlawful application of Rule
    2.1.01(1) of the
Rules of Civil Procedure
; (2) a malicious use of the
    words factual foundation, relitigation and thinly-disguised attack by the
    motion judge in her reasons; and (3) infringement of s. 15(1) of the
Charter
.

[3]

There is no merit in any of these grounds of appeal. The reality is that
    the appellant is seeking to relitigate the decisions of the courts and
    adjudicators in previous proceedings. Those proceedings have run their course.

[4]

The appeal is dismissed. The respondents are entitled to their costs of
    the appeal fixed at $4,000, inclusive of disbursements and HST.

J.C. MacPherson J.A.

H.S. LaForme J.A.

L.B. Roberts J.A.


